DETAILED ACTION
This office action is a response to the amendment filed on 07/25/2022 in which claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the AIA  first inventor to file provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-6, 10-16 and 18-20- is/are rejected under 35 U.S.C. 103 as being unpatentable over Murgia et al (US 2018/0198838 A1) in view of Schwartz et al (US 6947410 B1), Charette et al (US 2014/0192710 A1) and DILLON (US 2013/0322255 A1).

Regarding claim 1, Murgia et al discloses a method comprising
receiving a first plurality of data packets (paragraph [0258]; intermediate device includes QOS module receives data stream or data packets;) intended for a client device at a virtual private network (VPN) server (paragraph [0249]; intermediary devices may be appliances ; Fig.2B; client 102a, 200 Appliance or intermediate device which includes VPN server; paragraph [0067]; appliance or intermediate device performs streaming data file to the client therefore, data files from appliance or intermediate device are intended for client device);
receiving, concurrently with the first plurality of data packets, a second plurality of data packets (paragraph [0259]; lines 1-5; QOS module of intermediate device or appliance receives incoming data streams which includes first plurality of data packets and second plurality of data packets) at the VPN server (paragraph [0178]; data parallelism is performing using n-cores of appliance or intermediate device which includes VPN server please see Fig.2B; 200 Appliance or intermediate device which includes VPN server)
identifying, via the VPN server (Fig.2B, 200 Appliance or intermediate device which includes VPN server), whether the first or second plurality of packets correspond to a real-time streaming session (paragraph [0073]; real-time streaming video) based on one or more of header information and packet size of the first and second plurality of packets and a transmission rate associated with the first and second plurality of packets (paragraph [0259]; QOS module of appliance or intermediate devices classifies data streams which includes first  or second plurality of data packets based on characteristics, such header information, packet size, throughput, latency, associated with traffic data packet; the classifier of QOS module classifies or identifies data to a video streaming domain as having a higher priority than data to domain hosting text based documents);
prioritizing the first plurality of data packets, to be delivered to the client device prior to the second plurality of data packets (paragraph [0256]; first plurality of data packets or traffic with high priority is routed before the second plurality of data packets or traffic)
Murgia et al does not explicitly discloses prioritizing the first plurality of data packets, identified as real-time streaming session data packets, to be delivered to the client device prior to the second plurality of data packets, identified as non-real-time streaming session data packets; 
Schwartz et al discloses prioritizing the first plurality of data packets, identified as real-time streaming session data packets, to be delivered to the client device prior to the second plurality of data packets, identified as non-real-time streaming session data packets; (Column 2; lines 64-67 and Column 3; line 1, Column 8, lines 40-50; prioritizing the real-time streaming over other type of data packets such as non-real time stream session; determine whether data packet includes real time information and set priority for real-time stream data packet, therefore, other type of data packets is not prioritized as non-real time stream data packet)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method prioritizing plurality of first data packets than plurality of second data packets of Murgia et al with the method prioritizing real time streaming data packets over non real-time streaming data packet of Schwartz in order to provide different quality of service levels for different type of data streams taught by Schwartz. (Schwartz; Column 9; lines 40-43)
Murgia in view of Schwartz does not explicitly disclose establishing a bonded connection using two or more connections when one or more of a data packet loss rate is above a threshold packet loss rate and the transmission rate is below a threshold transmission rate.
Charette et al disclose establishing a bonded connection using two or more connections when one or more of a data packet loss rate is above a threshold packet loss rate and the transmission rate is below a threshold transmission rate.(paragraph [0079]; performing channel bonding or connection bonding when suitable connection or channel meets threshold parameters such as above threshold packet loss rate or fewer than one dropped packet per group of packets, latency is lessen than a predetermined number of milliseconds; paragraph [0080]; building bonded channel connections with suitable channels)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method transmitting real-time data packets before transmitting non real-time data packets of Murgia in view of Schwartz with the method of transmitting data packets using channel bonding of Charette in order to improve security, increase end to end system bandwidth capacity, enhance reliability of communications when network conditions are sub-optimal taught by Charette. (Charette; paragraph [0081])
Murgia in view of Schwartz and Charette does not explicitly disclose prioritizing plurality of data packets via the VPN server, and establishing a bonded connection via the VPN server using two or more connections between the VPN server and the client device; transmitting the first plurality of data packets over the bonded connection after the bonded connection is formed and transmitting the second plurality of data packets over a single connection.
DILLON discloses prioritizing plurality of data packets via the VPN server (paragraph [0058]; lines 7-20; the VPN router implement QOS using priority queue for prioritizing plurality of data packets wherein VPN router can be considered as VPN server because VPN router includes a CPU please see paragraph [0050]; lines 1-7; Fig.2; paragraph [0059]; CPU 210 classifies IP packets for prioritizing according to QOS), and establishing a bonded connection via the VPN server using two or more connections between the VPN server and the client device.(paragraph [0086]; liens 1-7;VPN router operates connection bonding for multiple broadband connections; paragraph [0086]; lines 28-35; operating the connections bonding; paragraph [0045]; VPN router is interconnected with client devices such as telephones and fax machine: therefore bonding connection is established between VPN router (i.e. VPN server) and client device please see Fig.9; router 904 and peripherals 912) 
transmitting the first plurality of data packets over the bonded connection after the bonded connection is formed (paragraph [0086]; lines 1-5; VPN router has multiple broadband connections operating in different modes; paragraph [0086]; last 20 lines; in connection bonding mode, data traffic or data packets are transferred over the bonded connection)  and transmitting the second plurality of data packets over a single connection (paragraph [0086]; lines 1-5; VPN router has multiple broadband connections operating in different modes, paragraph [0086]; lines 1-10; in high-availability mode, data traffic or data packets are transmitted over one broadband connection (i.e. single connection) at a time).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method transmitting real-time data packets before transmitting non real-time data packets of Murgia in view of Schwartz and Charette with the method which discloses VPN server prioritizing the plurality of data packets, implementing bonded connections between VPN server and clients of DILLON in order to provide load balancing taught by DILLION.

Regarding claim 2, Murgia in view of Schwartz, Charette and DILLION discloses the method of claim 1, comprising
determining packet data sizes of at least a portion of the first plurality of data packets received over a period of time (Murgia; paragraph [0005]; measuring characteristics of the first data stream, the characteristics includes packet size, it is obvious that measuring packet size of data stream will perform over a period of time)
determining whether the packet data sizes are within a margin of a target packet data size indicative of a streaming data packet (Murgia; paragraph [0010]; matching traffic characteristics of first data stream to the average traffic characteristics wherein traffic characteristics of first data stream includes packet size and the average traffic characteristics includes target packet size indicative of a streaming data packet) and
identifying the first plurality of data packets as streaming data packets. (Murgia; paragraph [0259]; classifying or identifying data stream based on characteristics as video streaming data packets)

Regarding claim 3, Murgia in view of Schwartz, Charette and DILLION discloses the method of claim 1, comprising
determining a transmission rate of at least a portion of the first plurality of data packets received over a period of time (Murgia; paragraph [0259]; determine throughput and latency of the data streams which includes first plurality of data packets)
determining whether the transmission rate is within a margin of a target transmission rate indicative of streaming data packets (Murgia; paragraph [0011]; Classifier matches the traffic characteristics of the first data stream to the average traffic characteristics of QOS classes; wherein traffic characteristics of first data stream includes transmission rate such as throughput please see paragraph [0010] and predetermined QOS classes which have the average traffic characteristics includes predetermined or target throughput of a streaming data packet please see [0003]; lines 1-8 ) and
identifying the first plurality of data packets as streaming data packets.( Murgia; paragraph [0259]; classifying or identifying data stream based on characteristics as video streaming data packets)

Regarding claim 4, Murgia in view of Schwartz, Charette and DILLION discloses the method of claim 1, wherein the prioritizing the first plurality of data packets over the second plurality of data packets for delivery to the client device based on the header information of the one or more first plurality of data packets is performed based on one or more of a domain name, an IP address and a port identified in the header information. (Murgia; paragraph [0259]; prioritizing the first plurality of data packet over the second plurality of data packets for delivery to the client device based on header information of data packets and domain name, IP address and a port from the packet header information)

Regarding claim 5, Murgia in view of Schwartz, Charette and DILLION discloses the method of claim 1, comprising
auditing the first plurality of packets to identify the header information and the packet data size of the first plurality of packets for a plurality of separate time periods (Murgia; paragraph [0261]; determines the data streams’ characteristics to check the packet header information for separate time periods such as before the application of new priority level and after the application of new priority level; paragraph [0258]; characteristics includes packet size)
determining whether the packet data size for each of the first plurality of packets for each of the separate time periods are indicative of streaming data packets (Murgia; paragraph [0261]; determine data stream’s characteristics for each of separate time periods such as before and after application of new priority level, paragraph [0258]; characteristics includes packet size, QOS checks each packet’s characteristics such as packet size received from packet engine please see Fig. 8, 800, 548)
performing the prioritization of the first plurality of packets when the first plurality of packets are identified as streaming data for each of the separate time periods.( Murgia; paragraph [0259]; classifying or identifying data stream based on characteristics as video streaming data packets which has higher priority; paragraph [0261]; determines the data streams’ characteristics to check the packet header information for separate time periods such as before the application of new priority level and after the application of new priority level for performing prioritization)

Regarding claim 6, Murgia in view of Schwartz, Charette and DILLION discloses the method of claim 1, comprising
selecting the first transmission rate for the first plurality of packets to be transmitted and received by the client device over one or more connections to reduce a likelihood of communication errors (Charette; paragraph [0079]; selecting suitable channel with desired throughput which is greater than predetermined number of Mb/s to reduce high packet loss and poor latency please see paragraph [0083])
determining whether the first plurality of data packets are transmitted and received over the one or more connections by the client device below a threshold packet loss rate; and combining the connection with a further connection to form the bonded connection when the first plurality of data packets are received above the threshold packet loss rate.(Charette; paragraph [0079]; performing channel bonding or connection bonding when suitable connection or channel meets threshold parameters such as above threshold packet loss rate or fewer than one dropped packet per group of packets)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method transmitting real-time data packets and non-real time data packets of Murgia in view of Schwartz with the method selecting suitable channel with desired throughput greater than the predetermined transmitting rate of Charette in order to reduce high packet loss and poor latency taught by Charette. (Charatte; paragraph [0083])

Regarding claim 10, Murgia in view of Schwartz, Charette and DILLION discloses the method of claim 1, comprising
populating a table stored in memory with streaming server identification information identifying a plurality of streaming servers (Murgia; paragraph [0269]; database is filled with streaming server identification information identifying streaming servers or destination such as IP address); and
comparing the header information of the first and second plurality of data packets to the streaming server identification information stored in the table to identify whether the first and second plurality of packets originated from one or more of the plurality of data streaming servers (Murgia; paragraph [0265]; classifier of QOS module map the header information or characteristics of data stream to the predicted QOS which includes originating IP address stored in the database please see paragraph [0269]; paragraph [0259]; packet header information includes IP address information of destination domain) wherein the transmitting the first plurality of data packets to the client device using the transmission rate is performed via the virtual private network (VPN) server (Murgia; paragraph [0256]; the component of the network route the traffic based on assigned traffic priorities associated with predetermined transmission rate or bandwidth paragraph [0263]; the first data stream can be communicated through the intermediary device or appliance or VPN server please see Fig.2B, 200), and wherein the table is stored in the memory of the VPN server or the client device.(Murgia; Fig.1F; Main memory 122, paragraph [0085]; main memory of appliance or intermediate device,; paragraph [0257]; intermediate device includes QOS policy mapper Fig.8; QOS module includes QOS policy mapper which uses lookup table of memory please see paragraph [0260]; appliance or intermediate device or VPN server which includes lookup table please see Fig.2B, 200)

Regarding claim 11, claim 11 is rejected for the same reason as set forth in claim 1 as a virtual private network server of method claim 1.

Regarding claim 12, claim 12 is rejected for the same reason as set forth in claim 2 as the VPN server of the method claim 2.

Regarding claim 13, claim 13 is rejected for the same reason as set forth in claim 3 as the VPN server of the method claim 3.

Regarding claim 14, claim 14 is rejected for the same reason as set forth in claim 4 as the VPN server of the method claim 4.

Regarding claim 15, claim 15 is rejected for the same reason as set forth in claim 5 as the VPN server of the method claim 5.

Regarding claim 16, claim 16 is rejected for the same reason as set forth in claim 6 as the VPN server of the method claim 6.

Regarding claim 18, claim 18 is rejected for the same reason as set forth in claim 1 as a non-transitory computer readable storage medium of the method claim 1.

Regarding claim 19, claim 19 is rejected for the same reason as set forth in claim 2 as the non-transitory computer readable storage medium of the method claim 2.

Regarding claim 20, claim 20 is rejected for the same reason as set forth in claim 3 as the non-transitory computer readable storage medium of the method claim 3.

5.	Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murgia et al (US 2018/0198838 A1) in view of Schwartz et al (US 6947410 B1), Charette et al (US 2014/0192710 A1), DILLON (US 2013/0322255 A1) and ALTMAN et al (US 2017/0251515 A1).

Regarding claim 7, Murgia in view of Schwartz, Charette and DILLION discloses the method of claim 6, Murgia in view of Schwartz, Charette and DILLION discloses at least one of the first plurality of data packets and the second plurality of data packets are transmitted over a bonded connections (Charette; paragraph [0081]; packet traffic or data packets are transmitted over the bonded channels)
However, Murgia in view of Schwartz, Charette and DILLION does not explicitly disclose 
at least one of the first plurality of data packets and the second plurality of data packets are transmitted over Wi-Fi connection before the bonded connection is formed and over the Wi-Fi connection and a cellular connection after the bonded connection is formed comprising two or more connections.
ALTMAN discloses at least one of the first plurality of data packets and the second plurality of data packets are transmitted over Wi-Fi connection before the bonded connection is formed (paragraph [0059]; transmitting raw media stream which includes plurality of packets to the first bonding device over Wi-Fi connection before the bonded connection is performed) and over the Wi-Fi connection and a cellular connection after the bonded connection is formed comprising two or more connections (paragraph [0079]; Bonded data are routed to Wi-Fi communication network and cellular network)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method routing data using bonded channels of Murgia in view of Schwartz, Charette and DILLION with the method routing data using bonded channels which comprises Wi-Fi and cellular connections of ALTMAN in order to provide desired performance required by users and applications taught by ALTMAN.

Regarding claim 17, claim 17 is rejected for the same reason as set forth in claim 7 as the VPN server of the method claim 7.

6.	Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murgia et al (US 2018/0198838 A1) in view of Schwartz et al (US 6947410 B1), Charette et al (US 2014/0192710 A1), DILLON (US 2013/0322255 A1), ALTMAN et al (US 2017/0251515 A1) and Hou et al (US 2013/0235883 A1).

Regarding claim 8, Murgia in view of Schwartz, Charette and DILLION discloses the method of claim 7, the transmission rate is incrementally increased to a faster optimal transmission rate on the bonded channel for a period of time until the packet loss rate decreases below the threshold packet loss rate (Charette; paragraph [0083] if the bonded channel performance is bad such as packet loss rate is high, adding the channels until finding the optimum combination such as faster optimal transmission rate, high throughput and low packet loss which is below the threshold parameters for the bonded channel please see paragraph [0079]; the function of finding optimum combination includes performing transmission rate is incrementally increased to a faster optimal transmission rate) , and 
transmission rate of cellular communication and transmission rate of Wi-Fi communication (ALTMAN; paragraph [0079]; transmission rate of cellular communication and WiFi because the data is routed over those network)
One embodiment of Charette discloses packet loss rate decrease in paragraph [0079].
The other embodiment of Charette discloses when any observed change on any channel, rebuilding the bonded channel by adjusting parameters such as transmitting rate (Charette; paragraph [0083] and [0084]; rebuilding the bonded channel based on changes such as latency, packet loss)
Murgia in view of Schwartz, Charette and DILLION does not explicitly disclose reducing a transmission rate and maintaining a transmission rate
Hou et al discloses reducing a transmission rate (paragraph [0056]; adjusting the bandwidth of the bonded channel includes decrease bandwidth) and maintaining a transmission rate (paragraph [0057]; maintain the bandwidth of the bonded channel while increasing quality of bonded channel)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method adjusting bandwidth of the bonded channel when any changes occurred in terms of packet lass of Murgia in view of Schwartz, Charette and DILLION with the method adjusting bandwidth of the bonded channel of Hou in order to improve in the delivery of content taught by Hou.

7.	Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murgia et al (US 2018/0198838 A1) in view of Schwartz et al (US 6947410 B1), Charette et al (US 2014/0192710 A1), DILLON (US 2013/0322255 A1) and Page et al (US 2006/0165087 A1).

Regarding claim 9, Murgia in view of Schwartz, Charette and DILLION discloses the method of claim 1, comprising
selecting the transmission rate for the first plurality of packets to be received by the client device over a connection to reduce a likelihood of communication errors (Charette; paragraph [0079]; selecting suitable channel with desired throughput which is greater than predetermined number of Mb/s to reduce high packet loss and poor latency please see paragraph [0083]);
determining whether the first plurality of data packets are received over the connection by the client device below a threshold packet loss rate (Charette; paragraph [0079]; performing channel bonding or connection bonding when suitable connection or channel meets threshold parameters such as below threshold packet loss rate or fewer than one dropped packet per group of packets)
combining the connection with a further connection to form the bonded connection when the first plurality of data packets are received above the threshold packet loss rate. (Charette; paragraph [0079]; performing channel bonding or connection bonding when suitable connection or channel meets threshold parameters such as below threshold packet loss rate or fewer than one dropped packet per group of packets)
Murgia in view of Schwartz, Charette and DILLION does not explicitly disclose forming a mirrored connection.
Page discloses forming a mirrored connection.(paragraph [0079]; creating mirrored route path)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method combining connections to create a desired connection if packet loss is above threshold of Murgia in view of Schwartz, Charette and DILLIION with the method creating mirrored connection for all subscribe routes of Page in order to increase route propagation availability taught by Page.

Response To Arguments
8.	The applicant’s arguments have been carefully considered but moot. After the applicant amended the claims, the examiner applies new rejections. Therefore, the applicant’s arguments do not apply the current rejections.

Conclusion
9.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
De Nay Koves Hrabar et al. US 9801201 B1 which discloses prioritized transmission of different data types over bonded communication channels.
Verheem et al. US 9516354 B1 which disclose splitting video streams for multiple bonded network paths of cellular network and WiFi connections.
Salinger US 2012/0054312 A1 which disclose dynamic bandwidth load balancing in a data distribution network.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE M AUNG whose telephone number is (571)270-0255.  The examiner can normally be reached on M-F 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 5712726967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. M. A./
Examiner, Art Unit 2452

/THU V NGUYEN/Supervisory Patent Examiner, Art Unit 2452